Citation Nr: 0832680	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include Post Traumatic Stress 
Disorder (PTSD) and panic disorder with agoraphobia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1971 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 2006 the case was remanded for 
further development.  It has been returned to the Board for 
appellate review.  


FINDING OF FACT

The evidence reasonably establishes that the veteran's 
current panic disorder with agoraphobia is attributable to 
his active service.  


CONCLUSION OF LAW

Panic disorder with agoraphobia was reasonably incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

Service medical records reveal that on June 1971 entrance 
examination, the veteran's psychiatric functioning was found 
to be normal.  A subsequent September 1971 progress note 
shows a diagnostic impression of anxiety.  The veteran 
reported that he was too nervous to even write a letter at 
night and was given a prescription for valium.  A June 1973 
progress note then showed a diagnostic impression of 
situational insomnia and the veteran was again given a 
prescription for valium.  A July 1974 progress note showed a 
diagnosis of situational depression with increased tension 
and suicidal thoughts and the veteran was referred to the 
mental health clinic.  

Service personnel records include an October 1973 
disciplinary report showing that the veteran had been 
reprimanded for a lack of self-control during an encounter 
with another serviceman on the basketball court.  It was 
noted that the veteran did strike the serviceman, fracturing 
the man's jaw.  It was also noted that although there was 
some provocation during the heated verbal exchange that led 
up to the incident, the exchange did not warrant the attack.

A December 1990 letter from a private psychologist, Dr. P, 
indicated that Dr. P had been treating the veteran for 
anxiety, depression and driving phobia since August 1990.  
The veteran was improving but still experienced significant 
anxiety symptoms associated with driving.  He was being 
treated with Xanax, nortriptyline, and Prozac.  An earlier 
October 1990 letter from Dr. P noted that the veteran's 
reaction to the bus accident could best be described as PTSD.  
With increasing stress symptoms associated with driving or 
the anticipation of driving, he became phobic of driving.  

An October 2002 VA psychological evaluation noted that the 
veteran's presenting complaints were panic attacks and 
symptoms of PTSD.  The panic symptoms were feelings of 
suffocation, heart palpitations, a feeling of being out of 
control, fear of having a heart attack and overwhelming 
desire to flee the situation.  Although the attacks were 
typically cued by anxiety provoking situations at work, they 
occasionally came out of the blue.  He had had panic attacks 
about 2 to 3 times per day since September 11, 2002 and 
worried constantly about having another attack.  His PTSD 
symptoms were linked to an accident when a pregnant woman 
crashed into the bus he was driving in 1989.  The first time 
the veteran noted depressive symptoms was in service in 1976 
when he was reprimanded by his supervisor while working as an 
air traffic controller.  

An October 2002 VA psychiatry resident evaluation produced 
diagnostic assessments of rule out panic disorder, rule out 
prolonged PTSD, rule out major depressive disorder, recurrent 
moderate.  The veteran reported that his anxiety problems had 
been especially problematic since the 1989 bus crash.  He had 
also felt humiliated in the service after an attempt was made 
to have him disciplined while he was working as an air 
traffic controller.  Soon after, he left the service and 
worked for the FAA as a civilian air traffic controller. 

In a March 2003 stressor statement, the veteran reported two 
in service stressors.  Sometime between September 1973 and 
March 1974 while stationed at Tin City Alaska Air Force 
Station, he was playing basketball when he experienced a 
panic attack with tremendous anger.  He was unable to calm 
himself or focus and he attacked a fellow serviceman.  The 
next day he was still unable to calm down and he stormed into 
the commander's office and informed the personnel there that 
he had to leave the station immediately or he would walk out 
(even though this was impossible as the site was only 
accessible by plane).  The commander arranged a flight for 
the veteran and he was sent to Elmendorf Air Force Base where 
a discharge hearing was conducted.  It was determined that 
the veteran would be retained and would be transferred to 
another base in Utah.  The veteran also reported a near miss 
accident while he was working as an Air Traffic Controller at 
McCord Air Force Base in Tacoma, Washington.  He panicked and 
had a severe anxiety attack, making him unable to focus on 
training.  He was removed from the control tower and forced 
to cut grass.  He then experienced severe anxiety and panic 
while he was in limbo, waiting to hear what his status was.  
He remained in limbo for four months before he was discharged 
from the Air Force. 

An August 2007 report from the U.S. Army & Joint Services 
Records Research Center (JSRRC) indicated that JSSRC was not 
able to find any information that would corroborate the 
veteran's reports of the near miss incident while he was an 
air traffic controller or the panic attack while playing 
basketball as the information provided was not sufficient to 
conduct detailed research.  JSRRC noted that it would not be 
able to document that the veteran had a panic attack and 
could not document the air traffic incident unless it 
involved casualties and/or an actual crash. 

On April 2008 VA psychological evaluation, the diagnosis was 
panic disorder with agoraphobia of moderate severity.  The 
examiner noted that the veteran's primary symptoms of panic 
disorder with agoraphobia became symptomatic by report in 
March 1994.  At that time the veteran experienced the panic 
attack on the basketball court and then got into the 
altercation secondary to the panic attack.  He reported that 
at that time he experienced panic attacks about 1 to 2 times 
per week with a duration of about 15 to 30 minutes.  The 
examiner also noted that the veteran reported traumatic 
events, which threatened the lives of others.  He found, 
however, that no full diagnosis of PTSD was warranted as 
there was no indication of recurring nightmares or recurrent 
thoughts or feelings associated with the trauma.  The veteran 
also did not report any history of avoidant behaviors of 
events or places, which could be similar to the previous 
traumas.  The examiner concluded that although he would not 
diagnose the veteran as having PTSD, the veteran did have 
primary symptoms of panic disorder with agoraphobia, which 
became clinically manifested in 1974 meeting DSM IV criteria.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

The record contains sufficient evidence to establish that the 
veteran's current panic disorder with agoraphobia first 
became manifest in service.  Service medical records show 
that the veteran was found to be psychiatrically sound on 
entrance into service.  He was then treated for both 
depression and anxiety in service, and he has also reported 
the occurrence of panic attacks.  As these reports are 
consistent with the symptomatology shown in the service 
medical records, and as the record does not contain evidence 
that contradicts them, the Board has no basis for not finding 
them not credible.  Additionally, the April 2008 VA examiner 
concluded that the veteran did have current primary symptoms 
of panic disorder with agoraphobia, which became clinically 
manifested in 1974 meeting DSM IV criteria.  Accordingly, as 
this opinion (along with the veteran being found 
psychiatrically sound on entry), provides positive medical 
evidence for the proposition that the veteran's current panic 
disorder was incurred in service and as there is no medical 
evidence to the contrary, the preponderance of the evidence 
is in the veteran's favor and service connection for panic 
disorder with agoraphobia is warranted.  

The Board notes that although it is granting service 
connection for psychiatric disorder in the form of panic 
disorder, the evidence does not support a grant of service 
connection for psychiatric disorder in the form of PTSD.  The 
April 2008 examination did not find sufficient symptomatology 
to warrant such a diagnosis, and the earlier diagnoses of 
PTSD of record were based primarily on the veteran's bus 
accident rather than on events in service.  Accordingly, the 
weight of the evidence is against a finding that the veteran 
has PTSD so service connection for such disorder cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
(In the absence of proof of current disability, there can be 
no valid claim of service connection).  The inability to 
specifically grant service connection for PTSD may not affect 
the overall amount of compensation the veteran receives for 
his service connected psychiatric disability, however.  


ORDER

Entitlement to service connection for panic disorder with 
agoraphobia is granted.  

____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


